Citation Nr: 0712036	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for joint pains.

2.  Entitlement to service connection for residuals of cold 
injury to the right hand.

3.  Entitlement to service connection for residuals of cold 
injury to the left hand.

4.  Entitlement to service connection for residuals of cold 
injury to the right foot.

5.  Entitlement to service connection for residuals of cold 
injury to the left foot.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
joint pains and residuals of cold injury to the hands and 
feet. 

The veteran requested a hearing before a Decision Review 
Officer (DRO) in his February 2004 Notice of Disagreement.  
In February 2005, he requested a hearing before the Board.  
The veteran requested a videoconference hearing before the 
Board in February 2005.  The veteran failed to appear for the 
hearing in June 2005.  The request for a hearing before the 
Board is deemed withdrawn.  38 C.F.R. § 20.702.  The Board 
sent a March 2007 letter to the veteran to determine whether 
he still wanted to have a DRO hearing.  No response was made.  
The Board may proceed to consider the case.  Id. 


FINDINGS OF FACT

1.  The veteran has no diagnosed disability resulting in 
joint pain.

2.  The veteran has no diagnosed disability of the hands or 
feet resulting from cold injury.




CONCLUSIONS OF LAW

1.  Joint pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

2.  Residuals of cold injury of the right and left hand and 
right and left feet were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran argues that he has joint pain and residuals of 
cold injury, namely frostbite, to his hands that he 
experienced during service.  

VA has determined that continuity of symptomatology is not 
required to establish service connection for cold injury 
residuals. See VBA Training Letter (TL) 00-07 (July 17, 
2000). According to the training letter, typically, there are 
symptoms for several days to two weeks after the cold injury, 
followed by a long latent period, after which, years later, 
late or delayed signs and symptoms may appear. Id. VBA 
training letters have also provided specific symptoms or 
conditions which are late effects of cold injuries. See TL 
02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 
38 C.F.R. § 4.112, Code 7122 (2006). These include 
amputations or other tissue loss, cold sensitization, 
Raynaud's phenomenon, hyperhidrosis and/or excessive 
sweating, sensory neuropathy and/or disturbances of 
sensation, chronic pain resembling causalgia and/or reflex 
sympathetic dystrophy, weakness and/or reduced strength, 
sleep disturbances, recurrent fungal infections, breakdown of 
scars, disturbances of nail growth, skin cancer in chronic 
ulcers or scars, arthritis and/or joint stiffness and/or loss 
of range of motion in the affected limbs, decreased mobility, 
swelling, pain and/or paresthesia and/or numbness, changes in 
skin color, skin thickness, intermittent blisters, scaling of 
skin to the knee. 

These claims must be denied for lack of medical evidence of a 
current disability. Not only are none of the conditions 
identified above as common residuals of cold injury not shown 
in the record, but no diagnoses are shown at all with respect 
to these claims.  Of record are six years worth of the 
veteran's treatment records from VA facilities.  From June 
1998 to December 2004, there is no reference to a hand or 
foot disorder, either right or left.  There were isolated 
complaints of knee pain, but x-rays were normal, so no 
diagnosis was provided.  The veteran does have an ibuprofen 
prescription, however, this is unaccompanied by a diagnosis.  
The veteran's statements accompanying this claim are 
similarly vague.  He alleges residuals, but there is no 
identification of what the residuals actually are.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The veteran has not identified additional records from 
another source that might provide a diagnosis of a current 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding of a 
current disability of joint pain or residuals of cold injury 
to the hands or feet.  The claim must be denied.  See 
Hickman, supra.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service exposure to cold weather or 
pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He 
is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
veteran complains of joint pains, there is no indication on 
the record that the veteran has been diagnosed with 
arthritis.  The presumption cannot apply.

Further inquiry into the inservice incurrence of the 
veteran's claimed conditions and a relationship of those 
conditions to service is moot.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for joint pain or residuals of cold injury 
to the right or left hands or feet.  See Gilbert, 1 Vet. App. 
at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The June 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  

The Board notes the 2003 letter mentioned cold injury 
residuals to the hands, but did not identify the feet.  That 
is because in his claim the veteran discussed hand stiffness.  
Regardless, this error was not prejudicial to the veteran.  
Since he filed the cold injury residual claims, he knew what 
joints/extremities he wanted to claim and could respond 
appropriately to the notice letter.  The elements of service 
connection remain the same whether they apply to a hand 
condition or a foot condition.  Moreover, the basis of the 
denial herein is lack of current disability.  The 2003 letter 
clearly informed the veteran that he must identify where he 
had received treatment for the claimed conditions.  The only 
records identified were obtained from a VA medical facility 
and cover a six-year time period with absolutely no relevant 
complaints.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA medical records are in the file.  
The veteran has not identified any private treatment.  There 
are two records questions that require more fulsome 
discussion.

During the development of this claim, the RO received notice 
that the veteran's medical records from service had been 
lost.  Following the veteran's discharge from service, his 
service medical records were retired to the National 
Personnel Records Center.  In 1973, a fire destroyed a 
section of the archives where the veteran's records would 
have been filed.  As a result, the principal source of 
information regarding the veteran's inservice medical 
treatment is unavailable.  Where "service medical records 
are presumed destroyed . . . the BVA's [Board's] obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt is heightened."  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  VA also has a heightened duty 
to assist the claimant in the development of evidence 
relevant to the claim.  The veteran's DD214 shows that he was 
discharged to a Reserve unit, and his representative has 
requested a remand to investigate possible outstanding 
records from Reserve duty.  

The veteran also alleged that he received treatment for his 
cold injury residuals at St. Francis' Hospital in New York in 
1955.  He further stated that VA paid for the treatment.  The 
veteran has informed the RO that the hospital shut down many 
years ago and the records are not available.  The veteran's 
representative has argued that the case be remanded for 
further development in this area.  

The Board concludes that further development, for either the 
inservice or post service records, is not necessary.  As to 
the service records, they are presumed lost in the 1973 fire 
mentioned above.  The veteran's records would have followed 
him to his Reserve unit; however on his separation from 
Reserve duty, they would have been transferred to the 
National Personnel Records Center.  Reserve units do not 
maintain historical medical records of past members.  If the 
records had been transferred after the fire, the Center would 
have provided them to the RO.  A remand to investigate 
Reserve records is not warranted.  


As to the private treatment records from 1955, the original 
source of the records, St. Francis Hospital, is gone.  Had VA 
paid the bills for the veteran's treatment as he indicates, a 
VA medical facility may have obtained the treatment records 
from St. Francis Hospital at that time.  However, the RO's 
requests for a search of such records was not successful.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran has any 
current disabilities is his own lay statements.  The veteran 
is not competent to diagnose himself.  See Rucker, supra.  
Six years of medical records have been provided with no 
relevant diagnosis.  No examination is warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for joint pain is denied.

Entitlement to service connection for right hand residuals of 
cold injury is denied.

Entitlement to service connection for left hand residuals of 
cold injury is denied.

Entitlement to service connection for right foot residuals of 
cold injury is denied.

Entitlement to service connection for left foot residuals of 
cold injury is denied.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


